Citation Nr: 1203868	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active service from November 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for bilateral hearing loss, and tinnitus. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that was caused or aggravated by his service.  


CONCLUSION OF LAW


Bilateral hearing loss, and tinnitus, were not incurred in or aggravated by active military service, nor may in-service occurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for hearing loss, and tinnitus.  He asserts that he has the claimed conditions due to exposure to loud noise during service, primarily exposure to aircraft engines, and weapons fire, aboard a bomber as a gunner.  He argues that he had symptoms upon separation from service and that his family and friends noticed that he could not hear very well.  He asserts that he was told that he had some hearing loss by a physician in about 1948 or 1949, but that these records are no longer available.  See Veteran's appeal (VA Form 9), received in March 2010.  He has submitted a number of photographs of Army Air Force bombers in action, as well as photographs of a Japanese surrender ceremony at an airfield.  
 
In April 2009, the Veteran filed his claims for service connection for tinnitus and hearing loss.  In October 2009, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

The Board initially notes that the law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000). 

In this case, the Veteran has submitted several service reports in the form of training certificates which show that he was trained a crewmember (gunner) aboard a bomber.  His discharge notes "battles and campaigns" that include Air Offensive Japan, East Indies, South Philippines, and Western Pacific.  His military occupation specialty is listed as "aerial gunner."  Under the circumstances, the Board finds that participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

Based on the above, the Board concedes that the Veteran was exposed to loud noise during service.  This is not in dispute.  

Although the Veteran is deemed to have participated in combat, the Court has held that 38 U.S.C.A. § 1154  does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports do not show any relevant complaints, treatment, or diagnoses.  

The post-service medical evidence consists of non-VA reports, dated between 1988 and 2005, and a VA examination report, dated in October 2009.  

Private treatment reports from the Gashland Clinic, dated between 1988 and 2005, show that in 1988, the Veteran received treatment for a feeling that his right ear was plugged.  The report notes that he had ear wax plugs in the past.  The impression was serous otitis, mild, "but enough to interfere with his hearing."  In November 1990, he was treated for ear wax impaction of the right ear which prevented him from hearing in that ear.  In November 2003, and April 2005, he sought treatment for fullness/stoppage of his ears; there was no relevant diagnosis.   

A VA audiology examination report, dated in October 2009, shows that the Veteran reported a history of  exposure to loud noise during service in the form of aircraft noise, explosions, and anti-aircraft weapons, as well as .50 caliber machine guns.  The Veteran denied pre-service acoustic trauma, and stated that he had worked in two factories after service for a total of 40 years.  The Veteran indicated that he had had bilateral tinnitus since leaving the service.  The Veteran reported an onset of hearing loss after leaving the service, with an asymmetrical loss since 1977 or 1978.  On examination, the Veteran was shown to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that there was a whisper test in the Veteran's service records, dated in December 1943 (i.e., upon entrance into service) but that such tests were not considered valid or reliable.  The examiner further noted that after service there was a complaint of hearing loss due to cerumen occlusion.  The examiner stated that the Veteran's tinnitus was related to his hearing loss.  The examiner concluded, "Due to the lack of hearing-related complaints in the Veteran's service records, it is this examiner's opinion that the Veteran's hearing loss and tinnitus were less likely caused by military noise exposure, and more likely the result of post-discharge noise exposure and presbycusis."    

A lay statement from S.O., dated in August 2009, shows that the author reported that he was a crewmember with the Veteran aboard a B-24 Liberator, and that the Veteran had been a belly gunner.  The noise of the aircraft was characterized as "terrible," with duty said to last as long as 14 to 16 hours at a time.  He reported that they were subject to noise from enemy flack, and that their base was bombed "most every night."  

The Board has determined that the claims must be denied.  There is no evidence to show any relevant treatment during service, nor has the Veteran claimed that he was treated for hearing loss or tinnitus during service.  In addition, the earliest medical evidence of either hearing loss, or tinnitus, is dated in 2009.  This is approximately 63 years after separation from service.  In this regard, the Veteran has reported a 40-year history of employment in factories.  Furthermore, there is no competent evidence to show that the Veteran has hearing loss, or tinnitus, that is related to his service.  The only competent opinions are found in the 2009 VA examination report, and these opinions weigh against the claims.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's own contentions, and the lay statement, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that hearing loss, and tinnitus, were caused by service that ended in 1946.  In this case, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses), and his post-service medical records are considered (which do not show any relevant diagnosis prior to 2009, and which do not contain competent evidence of a nexus between hearing loss, or tinnitus, and the Veteran's service, the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed conditions that are related to his service.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and June of 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the claims file includes some of the Veteran's service treatment reports.  Other service treatment reports were presumably burned in the 1973 fire at the NPRC.  Under such circumstances, there may be a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  In this case, the Veteran has not asserted that he received any relevant treatment during service.  In July 2009, the RO obtained all available records from the National Personnel Records Center (NPRC).  As previously stated, these records are incomplete.  In September 2009, the RO issued a memorandum in which it determined that all procedures to obtain the Veteran's complete service treatment reports had been correctly followed, that all efforts have been exhausted, and that further attempts would be futile.  See 38 C.F.R. § 3.159(d) (2011).  That same month, the appellant was informed that no additional service treatment reports are available.  See 38 C.F.R. § 3.159(e).  In summary, it appears that all known and available service and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file. 

The RO has obtained the Veteran's non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  The VA examination reports show that the examiner discussed the Veteran's service and post-service treatment reports, and that his history was taken and recorded.  They show that an audiometric examination was performed, and they include the audiometric test results.  The examiner stated that the Veteran's C-file had been reviewed.  Etiological opinions were obtained, and these opinions are accompanied by a sufficient rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for a new examination is required.  See 38 C.F.R. § 3.159(d) (2011).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


